OPINION OF THE COURT
Per Curiam.
The respondent was served with a petition, dated October 14, 1997, containing one charge of professional misconduct. After a hearing, the Special Referee sustained the charge. The Grievance Committee moved to confirm the Special Referee’s report. The respondent cross-moved to confirm the report and to determine that her two-month interim suspension constitutes a sufficient sanction under all the mitigating circumstances.
Charge One alleged that the respondent is guilty of professional misconduct in that she was convicted of a serious crime.
On October 18, 1996, the respondent was convicted in the United States District Court for the Southern District of New York, upon her plea of guilty, of willfully failing to file Federal income tax returns for two years, in violation of 26 USC § 7203. On July 28, 1997, the respondent was sentenced to probation for a period of two years and a $5,000 fine.
By reason of the foregoing, the respondent is charged with violating Code of Professional Responsibility DR 1-102 (A) (4), (5) and (8) (22 NYCRR 1200.3 [a] [4], [5], [8]).
Based on the respondent’s admissions and the evidence adduced, the Special Referee properly sustained the charge. The Grievance Committee’s motion to confirm is granted and the respondent’s cross motion is granted to the extent that the charge is sustained and is otherwise denied.
In determining an appropriate measure of discipline to impose, we have considered the suffering and humiliation which the respondent has endured as a result of her federal conviction and her interim suspension by this Court, her expressed remorse, the depression she was suffering due to her husband’s prolonged illness and death, the character evidence submitted on her behalf, and her previously unblemished record.
Under these particular circumstances, the respondent is censured for her professional misconduct.
Mangano, P. J., Bracken, Rosenblatt, O’Brien and Ritter, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Gloria C. Markuson, is censured for her professional misconduct.